PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/484,668
Filing Date: 8 Aug 2019
Appellant(s): Holey, Gaurav, Pramod



__________________
David A. Burns
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed2/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Claims 1 and 12 Appellant Argues:
	“Independent claims 1 and 12 recite: ‘sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitter of the dongle’.  The office admits Kore and Narayanan do not disclose this limitation, but alleges Sandler does (see paragraph [0011] of Sandler).
	Specifically, on page 6 of the Final Office Action, the Office state:
	‘As can be seen in figure 1b the dongle can be hardwired to the smartphone.  Therefore the Office is interpreting the dongle hardware to the smartphone as the dongle.  Together they form a dongle that can form a direct wifi, 3g or 4g connection to a cloud as shown in figure 1b’
	Applicant respectfully disagrees.
	Independent claims 1 and 12 recite the direct communication between the cloud and the dongle.  None of the cited references provide this direct limitation, which is largely advantageous over the cited refence that requires third party device (i.e., the mobile phone).  This mobile phone is a device typically help by a person, which would thus only be able to provide the required functionality (i.e., remote communication, monitoring, and reporting data) when present.  The current invention does not require the mobile phone to be present for this functionality.  This presents a clear technical benefit claimed in the current application.
	More specifically, a dongle connected to a smartphone is functioning as a hotspot or router to assist in communication.  In claim 1, the dongle communicated directly with the cloud and without the need of a smartphone. 
	Paragraph [0011] of Sandler describes a ‘remote representative system, a ‘cloud controller,’ ‘an electronic device,’ ‘a dongle’ and ‘a local customer system,’ wherein the customer system communicates with the electronic device (smartphone 108) via the dongle, the electronic device (smartphone 108) communicates directly with the cloud controller, and the cloud controller communicated with the representative system.  In this system it is the electronic device (smart phone), and not the wireless transmitter of the dongle, that send the data to the cloud server.
directly to a cloud server (100) by a wireless transmitter (96) of the dongle.’ Hence the skilled person, when faced with the problem to be solved and absent hindsight, would have not motivation or teaching to enable them to adapt Kore such that parameter data is sent to a cloud sever by a wireless transmitter of a dongle as is required by claims 1 and 12.”
	First regarding the statement “The current invention does not require the mobile phone to be present for this functionality”.  This is not recited in the claims so it does not hold any weight in the claim interpretation under Broadest Reasonable Interpretation.  Regarding Sandler not teaching the limitation of “sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitter of the dongle.”  The examiner respectfully disagrees. 
Kore et al. teaches a dongle as a hardware device 206 (figure 2) that connects a facility system to a mobile device.  The hardware can be adapted to be attached to the facility system device (0055-0056).  The hardware device can be configured to establish a first type of connection with the facility device and a second type of connection with a mobile device.  The second type of connection can be Wi-Fi and/or BLE connection (0059).  Narayanan et al. teaches a wireless communication adaptor that is coupled to a communication subsystem of a network device in order to provide wireless communication between the networking device and a monitoring system (0031).  Therefore, both Kore et al. and Narayanan et al. teaches the use of a dongle that has a wireless connection to a remote system to allow for monitoring.  However, neither of these references teach the wireless connection sending parameter data directly to a cloud server.  Sandler et al. teaches, as can be seen in figure 1B a dongle that can be hardwired to the smartphone.  The smartphone then uses wireless communication to directly send information to the cloud control which then sends information to the representative system.  Therefore, the examiner states, that if the smartphone is hardwired to the dongle, then it is part of the dongle.  Together they form a wireless communication device that attaches to a customer system to send information directly to a cloud as shown in figure 1b.  Therefore, together with Kore et al. and 

Appellant Further Argues:
	“In addition, Applicant recognizes that figure 1b (an paragraph [0019] includes the term ‘hardwire’ amongst others as it pertains to the connection between the dongle 104 and the smartphone 108, but this term is misplaces because the dongle would cease to be a dongle if it is hard connected to both the customer system 102 and the smartphone 108.
	Applicant notes that Sandler describes the operation of the dongle 104 as ‘transmitting’ to the smartphone 108, see paragraph [0020] and [0023].  Also, paragraph [0040] refers to the smartphone 108 as a portable device.  If such a device is hardwired to the dongle it would not be portable.”
	The examiner states that nowhere in the specification or claim does it state that a smartphone cannot be part of a dongle and that portability would prevent the dongle being hardwired to the smartphone from being portable.  As stated above the dongle hardwired to the smartphone is the dongle.  The smartphone is a mobile device which is portable.  The size of a portable device is not defined in the spec or claim.  So, anything that can be moved is portable.   Therefore, the examiner disagrees with the above statement and the rejection should be sustained. 
	“Further, the definition of dongle on Microsoft Bing is: ‘a small device able to be connected to and used with a computer, especially to allow access to wireless broadband or use of protected software.’  To argue that the dongle 104 is hardwired to the smartphone 108 would defeat the wireless connection attribute of a dongle.  Also, to argue that the smartphone 108 combined with the dongle 104, would create a device that is large and thus not advantageously small.  Even further, the present application provides an advantage of not needing a smartphone for operation, by reducing complexity, cost, and possibly the need for a user of the smartphone. 

	The examiner states that the above definition would actually include a dongle that is composed of a dongle hardwired to a smartphone.  This device is still small.  Nowhere in the claim or specification is it stated that a smartphone is not needed or provide a definition of what is considered small.  Therefore, the rejection is unpersuasive and the rejection should be sustained. 
	
Appellant argues regarding Claim 19:
	“See the USPTO Final Office Action, dated September 9, 2021, where the Office states on page 14 that the rejection of claim 1 applies to claim 19.
	Applicant notes paragraph [0009], [0045], and [0060] (and others) of Kore do not disclose ‘monitoring a parameter of the building equipment system enabled by the downloading of firmware’ as recited in claim 19.  At no point does Kore suggest monitoring a parameter enabled by the downloading of the firmware.  Applicant further paragraph [0009]. [0045] and others relate to a system wherein a mobile device communicates directly with the facility system device (i.e., a dongle is not used to download the firmware which is required by the present invention.”
The examiner agrees “monitoring a parameter of the building equipment system enabled by the downloading of firmware” is not just taught by Kore et al.  As stated in the rejection this limitation is taught by Kore et al. in view of Remis et al. Kore et al. teaches the updating/downloading of firmware onto a device (0044).  Kore et al. further teaches the collection of operating information from a facility device, such as a history, live events, battery events and other information (0048).  However, Kore et al. does not explicitly teach this monitoring is enabled by the downloading of the firmware.  However, firmware that enables monitoring is taught by Remis et al.  Remis et al. teaches that firmware is a type of software that provides, control, monitoring and other essential functions in an electronic device (0039).  Therefore, firmware enables monitoring.  Downloading and updating firmware on a device will enable this monitoring.  Nowhere in said claim is it claimed that the device did not have monitoring 
Appellant further argues:
	“Furthermore, if the Office contends Narayanan discloses ‘connecting the dongle to a USB port of the building equipment system’ as recited in claim 19, Applicant would disagree.  Narayana, at paragraph [0031], describes ‘the wireless communication adapter 700 is a USB Bluetooth communicate adapter that connects to a USB port on the communication subsystem.’  This would not be an obvious feature to combine with Kore.  The skilled person when faced with the problem to be solved and absent of hindsight of the present invention would have no modification to make such a modification to Kore.  Moreover, Kore teaches away from, such arrangement.  For example, paragraph [0055], describes that the facility device may be installed in difficult to access locations, and at paragraph [0058] and [0059] it is described that the hardware device (i.e., the dongle) may be attached to one or more other objects at a position proximal to the facility system.  A USB connection would therefore be counter to the teaching of Kore, wherein a solution from difficult access locations is provided and hence it would not be obvious.”
The examiner respectfully disagrees.  Narayanan et al. teaches a port monitoring system.  Paragraph 0031 states a wireless communication adapter may be coupled to the communication subsystem on the network device in order to provide wireless communication between the network device and the monitoring system.  The wireless communication adapter may be a wireless communication dongle that is configured to connect to a communication port provided by the communication system. The wireless communication adapter can be a USB Bluetooth communication adapter that connects to a USB port on the communication subsystem.  Therefore, the USB wireless communication device of Narayanan et al. is dongle.  Narayanan et al. further teaches that a user may have difficulty visually inspecting the LEDs on switches at the bottom and/or top of the rack due to height of the rack, viewing angles to the LEDs being blocked by transceivers and cabling, and/or for a number of other issues known to the art and that the current invention is providing an improved port monitoring system.
adapted to be attached (e.g., removably attached) to the facility system device.  As stated above Narayanan et al. teaches a USB device that is attached to the facility system.  There are many known ways to attach a device to a system and a USB is a well-known method as taught by Narayanan and would have been obvious to try.   Therefor the combination of Kore et al. and Narayanan et al in combination teach the above limitation and the rejection should be sustained.

Appellant further argues:
	“Regarding ‘sending (308) parameter data associated with the monitoring of the parameter to a cloud server (100) by a wireless transmitter (96) of the dongle’ as recited in claim 19, if the Office argues that Sandler discloses this limitation (i.e., paragraph [0011]) Application disagrees.  Paragraph [0011] describes a ‘remote representative system,’ a ‘cloud controller,’ ‘an electronic device,’ ‘a dongle’ and ‘a local customer system,’ wherein the customer system communicates with the electronic device (smart phone) via the dongle, the electronic device communicates with the cloud controller and the cloud controller communicates with the representative system.  In this system it is the electronic device, not the wireless transmitter of the dongle, that sends data to a cloud server.  Therefore, we respectfully submit that none of the prior art disclose the claim 19 feature of ‘sending (308) parameter data associated with the monitoring of the parameter to a clouds server (100) by a wireless transmitter (96) of the dongle’.  Hence the skilled person, when faced with the problem to be solved an absent hindsight, would have no motivation or teachings to enable them to adapt Kore such that parameter data is send to a cloud server by a wireless transmitter of the dongle as required by independent claim 19.”
Kore et al. teaches a dongle as a hardware device 206 (figure 2) that connects a facility system to a mobile device.  The hardware can be adapted to be attached to the facility system device (0055-
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.